Citation Nr: 0821951	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

4.  Entitlement to service connection for low back 
disability, described as degenerative disc disease, arthritis 
and left sacroiliitis of the lumbar spine.

5.  Entitlement to service connection for low back 
disability, described as chronic intermittent low back muscle 
strain with spasms.  

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to service connection for skin disability.  

8.  Entitlement to service connection for hypothyroidism.

9.  Entitlement to service connection for fatigue, weakness 
and numbness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1964 to 
September 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in August 2005, and 
a substantive appeal was received in September 2005.  

The Board notes that the veteran submitted additional 
evidence to the Board.  In an attached statement, the veteran 
waived RO consideration of this evidence. 

For clarification purposes, the issues regarding the 
veteran's low back disabilities have been described as set 
forth on the front page of this decision. 

The Board notes that the issues of service connection for 
pituitary adenoma and hyperthyroidism were also on appeal 
from an April 2003 rating decision.  However, in a September 
2005 statements, the veteran's representative withdrew the 
veteran's appeal of these issues.  An October 2005 statement 
from the veteran confirmed his desire to withdraw his appeal 
with respect to these issues.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity without occupational and social impairment 
with deficiencies in most areas.

2.  Service connection for low back disability was denied by 
an April 2003 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the April 2003 rating 
decision. 

4.  Service connection for left knee disability, described as 
degenerative joint disease, was denied by a September 1999 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

5.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
disability has been received since the September 1999 rating 
decision. 

6.  Low back disability, described as degenerative disc 
disease, arthritis and left sacroiliitis of the lumbar spine, 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is it otherwise related to 
such service or to any injury during service. 
 
7.  Low back disability, described as chronic intermittent 
low back muscle strain with spasms, was manifested during 
active duty service.

8.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

9.  Skin disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.

10.  Hypothyroidism was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.

11.  Fatigue, weakness and numbness was not manifested during 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation of 50 percent, and no greater, for the veteran's 
service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).
  
2.  The April 2003 rating decision, which denied entitlement 
to service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the 
April 2003 rating decision denying service connection for low 
back disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The September 1999 rating decision, which denied 
entitlement to service connection for left knee disability, 
described as degenerative joint disease, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

5.  New and material evidence has been received since the 
September 1999 rating decision denying service connection for 
left knee disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

6.  Low back disability, described as degenerative disc 
disease, arthritis and left sacroiliitis of the lumbar spine, 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 
7.  Low back disability, described as chronic intermittent 
low back muscle strain with spasms, was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).
 
8.  Skin disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

9.  Hypothyroidism was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

10.  Fatigue, weakness and numbness was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for low back disability, 
described as chronic intermittent low back muscle strain with 
spasms, the satisfaction of VCAA requirements is rendered 
moot.  Moreover, with respect to the issue of entitlement to 
service connection for left knee, compliance with the VCAA 
will be addressed when deciding the claim on the merits, if 
necessary.  

With respect to the remaining issues on appeal, the record 
shows that in an April 2004 VCAA letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that since the issue of 
entitlement to assignment of a higher initial rating for PTSD 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in April 2004), another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the veteran was furnished proper VCAA 
notice with regard to the  claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The Board also notes that the April 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 4, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2004, which was prior to the 
September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Further, with respect to the 
issue of low back disability, described as chronic 
intermittent low back muscle strain with spasms, it is 
anticipated that the RO will ensure compliance with respect 
to the disability evaluation and the effective-date elements 
when effectuating the Board's decision.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Board notes that the April 2004 
letter defined what constitutes new and material evidence and 
notified the veteran as to why his claims were previously 
denied and that to reopen his claim, he must show that these 
disabilities were incurred in or aggravated in service.  
Thus, the requirements set forth in Kent have been met.  
Regardless, even if it is determined that the April 2004 
notice does not comply with Kent, there is no prejudice to 
the veteran in proceeding with the issuance of this decision 
because the issues of entitlement to service connection for 
low back disability and left knee disability have been 
reopened.       
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of an initial increased rating for 
PTSD, the veteran was afforded VA examinations in June 2004 
and December 2005 and with respect to the issue of low back 
disability, the veteran was afforded a VA examination in 
September 2006 with an addendum completed in November 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contains sufficient information 
to decide these issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary with respect to these issues.  

With regard to the remaining issues on appeal, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his skin disability, hypothyroidism and disability 
manifested by fatigue, numbness and weakness, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
hypertension in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disabilities 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R.  § 3.102 (2007) (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of skin disability, hypothyroidism or findings of 
fatigue, numbness and weakness.  Because the evidence does 
not establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for these disabilities, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of these disabilities in 
service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   Where, as in this 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers). 

The veteran was afforded a VA examination in June 2004.  The 
claims file was reviewed.  The veteran was diffident in his 
manner and very reserved emotionally.  He made infrequent eye 
contact and showed very little emotion, except when talking 
about Vietnam.  His mood appeared depressed, although he did 
occasionally smile.  The veteran's speech was slow and 
deliberate.  In appearance, he was deeply tanned, clean 
shaven with short neatly cropped hair.  His hands were 
thickly calloused with chipped and dirty fingernails 
consistent with his occupation as a farmer.  The veteran was 
entirely logical, but he did lose his train of thought when 
talking about Vietnam.  The veteran did not report suicidal 
ideation, but admitted that his outlook was pessimistic.  
There was no homicidal ideation or psychotic symptoms.  Since 
the veteran complained of memory problems, a mini mental 
state exam was given, which was suggestive of lapses in 
concentration, rather than any early dementia or independent 
memory impairment.  The veteran reported having nightmares 
two to three times a week, although not always about Vietnam.  
His wife reported that he slept restlessly, and often 
awakened saying that his legs were hurting him.  There were 
no frank flashbacks or intrusive memories.  The examiner 
noted that avoidance symptoms were significant in that the 
veteran acknowledged very incomplete memories of Vietnam.  
Moreover, hyperarousal symptoms were significant.  The 
veteran's wife reported that he had become increasingly 
irritable over the past three years.  He was having 
pronounced difficulty with concentration as noted above in 
mental status exam.  He had an exaggerated startle response 
since returning from Vietnam, and while it had lessoned, he 
still jumped more than most people at loud noises.  
Interestingly, the veteran did not suffer from insomnia, but 
rather hypersomnia.  The examiner opined this may be related 
to the veteran's not yet stabilized thyroid condition.  The 
veteran acknowledged feeling negative and pessimistic, which 
he related to his decline in physical health and decrease in 
activity.  He often felt sad over the past three years and 
teared up more often.  There was no history of panic attacks, 
obsessive compulsive symptoms, manic episodes or psychotic 
symptoms.  The veteran also reported that he made little 
effort himself to have a social life, but did visit neighbors 
or other family members.  His wife stated very clearly that 
he was different from how he used to be; fatigued, disengaged 
with poor concentration and having great difficulty making 
decisions.  Current stressors were his health and that of his 
wife's, as well as financial problems.  The examiner noted 
that some of the veteran's symptoms overlapped with those of 
a depressive disorder.  But, given the presence of re-
experiencing symptoms, the examiner thought it was at least 
as likely as not that these symptoms were partially due to 
PTSD.  The diagnosis was PTSD, moderate, chronic and 
depressive disorder, not otherwise specified.  The veteran's 
GAF was 60 based on the presence of moderate symptoms and 
some impairment in functioning both at work and in personal 
relationships.  

The veteran was afforded another VA examination in December 
2005 by the same examiner.  The claims file was reviewed.  
The examiner noted that the veteran was living with his wife 
of 35 years and continued to work full time as rancher.  The 
examiner reiterated the history outlined in the previous 
examination report.  On mental status examination, the 
veteran was casually, but neatly dressed and groomed.  He was 
emotionally reserved and stoic in his manner.  He sat quietly 
throughout the interview, betrayed no anxiety, and showed no 
motor restlessness.  His mood was mildly depressed, and his 
emotional expression, while reserved was appropriate.  The 
veteran's speech was slow and deliberate and he was entirely 
logical.  He struggled at times to articulate his inner 
experience and admitted to occasional thoughts of suicide, 
but denied any plan or intent.  He had no homicidal ideation 
or psychotic symptoms.  The veteran continued to report many 
symptoms of PTSD.  He experienced nightmares once or twice a 
week and his intrusive memories have increased in frequency 
since beginning group therapy.  He continued to feel 
emotionally shut down, with minimal interest in recreational 
activities.  He also continued to discover through group 
therapy there were a number of memories of Vietnam that he 
completely suppressed for many years.  The veteran continued 
to take little pleasure in most activities.  He remained 
irritable with an exaggerated startle response.  He denied 
panic attacks.  Sleep had never been a significant problem 
and this remained true.  He estimated that he got a good 
night's rest about 60 percent of the time.  The veteran 
continued to feel depressed much of the time and wondered 
"what's the use?".  He had little enthusiasm, difficulty 
following through with his plans, very little motivation for 
his ranch work, although he forced himself as a matter of 
duty and routine to get out and work everyday.  The onset of 
these symptoms dated back to his diagnosis of hypothyroidism.  
He felt hopeless at times, and considered suicide, although 
he would never act on these thoughts.  He was often critical 
of himself, found it hard to make decisions, and had little 
libido.  On the other hand, his appetite for food was normal 
and his weight was generally stable.  The veteran continued 
to suffer from poor concentration.  He thought there was very 
slight improvement since bupriopion was added to the 
citalopram.  The veteran's personal life had changed little 
since the last examination.  He had remained married and many 
of his children and grandchildren remained in the area and he 
was visited at least once a week by some family members.  
Otherwise, the veteran's social life was limited to his PTSD 
group.  The veteran estimated that he was only working at 
about 50% capacity.  

The examiner opined that overall the veteran's psychiatric 
condition had changed little from his last VA examination.  
The veteran continued to have moderate symptoms of PTSD as 
well as depressive symptoms beyond those characteristic of 
the avoidance cluster of PTSD.  The veteran also reported a 
degree of physical fatigue that was atypical of either PTSD 
or depression.  The examiner opined that it was more likely 
that ultimately a medical explanation will be found for his 
fatigue and that it was less likely than not that it was 
primarily due to a psychiatric illness.  

The examiner also found that some of the veteran's 
psychiatric symptoms were unique to PTSD, some were unique to 
depression and some were characteristic of both.  The 
symptoms attributable to PTSD were nightmares, intrusive 
memories and an exaggerated startle response; and the 
symptoms attributable to depression were self criticism, 
indecisiveness and suicidal ideation.  Symptoms 
characteristic of both were emotional withdrawal, poor 
concentration, loss of motivation and irritability.  The 
examiner noted that because the symptoms that most impair the 
veteran's vocation functioning were attributable to both 
diagnoses, his GAF score must be viewed as reflecting the 
combined affects of both disorders.  His GAF score remained 
60, reflecting moderate symptoms of PTSD and depression, 
moderate impairment in capacity to work, and mild to moderate 
impairment in capacity to maintain meaningful interpersonal 
relationships.  The diagnoses was PTSD, chronic, moderate and 
depressive disorder, chronic, moderate.  

A VA staff psychiatrist in January 2006 offered another 
opinion concerning whether the veteran's symptoms of his PTSD 
and depression could be separated.  On mental status 
examination, the veteran was properly dressed for the season.  
He appeared to be a demure, decorouse type of person who 
seemed to be diffident as if he was filtering what he wanted 
to say.  He was somewhat reticent about the interview.  His 
speech was goal directed and there was no evidence of 
psychosis.  He had good memory for recent, immediate and 
remote events.  He was not suicidal or homicidal.  The 
veteran admitted to being depressed in the past and had low 
self esteem.  However, he indicated that he felt somewhat 
better.  There was no evidence of organicity.  Although the 
veteran admitted symptoms of PTSD, such as intrusive 
memories, nightmares and avoidant behavior, he seemed quite 
in control of the symptoms as he lived in an isolated type of 
situation on a ranch.  The examiner indicated that he did not 
disagree with the diagnosis given by the examiner at the 
December 2005 examination.  He did opine that the PTSD and 
depression were separate entities.  The examiner indicated 
that the GAF for PTSD was 60.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

Private and VA treatment records also showed treatment for 
the veteran's psychiatric disabilities.  An August 2002 
private record showed that the veteran's mood was somewhat 
depressed and he was tearful, but there was no anxiety.  His 
affect was appropriate and insight seemed reasonable.  The 
veteran exhibited no delusions.  An August 2003 private 
treatment record showed that judgment, insight were intact.  
The veteran was oriented to time, place and person and his 
memory was intact for recent and remote events.  However, his 
mood and affect were flat.  

A February 2005 VA mental health consultation showed that the 
veteran presented with fatigue, weakness, disturbed sleep, 
difficulty with memory and concentration, irritable and 
depressed mood and occasional passive suicidal ideation.  He 
had no manic episodes, history of suicide attempts or 
homicidal ideation.  On examination, the veteran was 
pleasant, cooperative, and showed no psychomotor agitation.  
His speech was clear, coherent with no pressure, but mild 
latency of response.  His thought content was reality based, 
and he denied psychotic symptoms.  The examiner noted passive 
suicidal ideation at times with no intent or history of 
attempts.  The veteran's mood was depressed, and easily 
triggered to irritable responses.  His affect was blunted, 
consistent with his mood.  The veteran was alert/oriented 
times three.  Concentration was reduced and remote memory had 
gaps associated with combat experience.  No gross deficits 
were noted in judgment, but insight appeared limited.  The 
GAF was 50.  The diagnoses were PTSD and depressive disorder, 
unclear whether secondary versus primary, or contributions 
from both.  A March 2005 VA treatment record showed that 
veteran was experiencing increased nightmare activity, 
intrusive thoughts, anxiety and depression related to his 
PTSD.  Follow up treatment records showed the veteran had a 
blunted/grim affect, depressed mood, but no psychosis or 
suicidal/homicidal ideation.  However, insight appeared low 
regarding awareness of high anxiety level.  

An October 2005 VA treatment record showed that the veteran 
was struggling with depression, anger, hopelessness, and 
suicidal ideation.  On mental status examination, the veteran 
was neatly dressed.  His speech was halting and he had 
problems articulating his thoughts.  His thought content was 
hopelessness.  The veteran exhibited no audio or visual 
hallucinations or delusions.  The veteran reported suicidal 
thoughts, but stated he did not wish to act on them.  He had 
no preoccupation with violence.  His mood was depressed and 
affect was constricted.  The veteran was alert/oriented times 
three.  His memory and judgment were fair; however his 
insight relating to his psychiatric condition was limited at 
present.  The diagnosis was PTSD and dysthymia.  The GAF was 
52.  A February 2006 VA treatment record showed that the 
veteran continued to feel depressed, tired, anger, and 
hopelessness.  He denied intent, but had episodic suicidal 
ideation.  The findings on the mental status examination, 
including the GAF, were basically the same as in October 
2005, except the examiner found that the veteran's insight 
was a bit better.  

Follow up treatment records showed that the veteran attended 
a PTSD support group.  The records showed that the veteran 
was alert and oriented, but continued to be bothered by 
nightmares, lack of motivation, difficulty in sleeping, 
startled responses, anger and irritability.    

Importantly, from January 2007 to February 2007, the veteran 
sought inpatient treatment to address exacerbation of 
symptoms despite ongoing outpatient care.  The veteran 
described his symptoms as anger, depression, guilt, 
difficulty with authority, nightmares, restless sleep, 
intrusive memories, hypervigiligance, hyperstartle, anxiety 
and self-isolation.  He denied current suicidal ideation or 
homicidal ideation.  Importantly, at admission, the veteran 
denied panic attacks or obsessive compulsive symptoms.  At 
discharge, the veteran was stable and insight and judgment 
had improved since admission  

Initially, the Board notes that the veteran has been 
diagnosed with two separate psychiatric disabilities, PTSD 
and depressive disorder for which he is not service-
connected.  The Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).   While there 
is some medical evidence that attempts to differentiate 
between the symptoms for each disability, it appears that 
there is quite a bit of overlap between the symptoms; thus, 
the Board will look at the veteran's overall psychiatric 
disability picture when determining whether a higher rating 
is warranted for his PTSD.   

The medical evidence portrays a disability picture of 
symptomatology that is productive of occupational and social 
impairment with reduced reliability.  In addition, the GAF 
scores, overall, are indicative of moderate to severe 
symptomatology.  Accordingly, the medical evidence supports 
an evaluation of 50 percent.

As above noted, higher, 70 percent and 100 percent, 
evaluations are afforded for symptoms of PTSD productive of 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment.  However, 
the medical evidence does not reflect that the required 
symptoms are present in this case.  While the veteran has 
voiced suicidal ideation, he has no plan, and the evidence is 
bereft findings of persistent delusions or hallucinations, 
grossly inappropriate behavior or gross impairment of thought 
processes or communication; psychosis or homicidal ideation; 
obsessional rituals; intermittent illogical, obscure, or 
irrelevant speech; neglect of personal appearance or hygiene 
of intermittent ability to perform activities of daily 
living; or memory loss for the names of close relatives, 
occupation or own name.  The veteran has not been found to be 
in a near continuous panic or depression, or to exhibit 
impaired impulse control.  Rather, his judgment has always 
been at least fair and with the exception of gaps in memory 
from Vietnam and poor concentration, his memory on the whole 
has been intact.  Furthermore, he has been able to maintain a 
marital relationship for 35 years and has weekly visits from 
other family members.  He still works on his ranch and, while 
complaining of and being only able to at a level of 50 
percent, the medical evidence shows that the fatigue is 
primarily of a physical origin. 

The veteran is competent, as a layman, to report that as to 
which he has personal knowledge. See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994). However, he is not a medical 
professional and thus he is not competent to render a medical 
opinion as to the severity of his PTSD symptoms. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has considered whether staged ratings are 
appropriate in the present case, but finds that the 50 
percent evaluation herein assigned is appropriate assigned 
from the date of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. 

III.  New and Material

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board is not bound 
by the RO's determination and must conclude whether new and 
material evidence has been received to reopen the case.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Low Back Disability

A claim of service connection for low back disability was 
denied by the RO in an April 2003 rating decision.  The 
veteran was furnished a copy of the April 2003 rating 
decision.  However, he failed to initiate an appeal to this 
decision by filing a notice of disagreement.  Under the 
circumstances, the Board finds that the April 2003 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Since the April 2003 rating decision, additional evidence has 
been associated with the claims file, including VA treatment 
records, private treatment records and a September 2006 VA 
examination report with a November 2006 addendum.  
Significantly, as dicussed in more detail below, the 
September 2006 VA examination report with November 2006 
addendum offered an etiological opinion with respect to the 
veteran's low back disability.  

The Board finds that the September 2006 VA examination report 
with November 2006 addendum is new and material.  The 
evidence is new as it is not redundant of evidence already in 
the record at the time of the last final rating decision.  
The evidence is material because it relates to the 
unestablished fact of whether the veteran's current low back 
disability is related to service, which is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for low back disability is reopened.  38 U.S.C.A. § 5108.

Left Knee Disability

A claim of service connection for left knee disability, 
described as degenerative joint disease, was denied by the RO 
in a September 1999 rating decision as not being directly 
related to service.  The veteran was furnished a copy of the 
September 1999 rating decision.  The veteran failed to 
initiate an appeal to this decision by filing a notice of 
disagreement.  Under the circumstances, the Board finds that 
the September 1999 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Since the September 1999 rating decision, additional evidence 
has been associated with the claims file, including VA 
treatment records, private treatment records and a March 2003 
VA examination report.  Significantly, at the March 2003 VA 
examination, the veteran complained of left leg weakness and 
appeared to associate his left knee disability to the 
shrapnel wounds he suffered to his left calf in service 
because he limped favoring his left leg.      

The Board finds that the March 2003 VA examination report is 
new and material.  The evidence is new as it is not redundant 
of evidence already in the record at the time of the last 
final rating decision.  The evidence is material because it 
relates to the unestablished fact of whether the veteran's 
current left knee disability could be secondary to his 
service-connected status post shrapnel wound to the left 
calf,  which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for left knee disability is 
reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disabilities

The present appeal includes the issues of entitlement to 
service connection for low back disability, described as 
degenerative disc disease, arthritis and left sacroiliitis of 
the lumbar spine and low back disability, described as 
chronic intermittent low back muscle strain with spasms.  
Specifically, the veteran claims he injured his low back when 
a land mind went off causing the veteran to be blown into the 
air and landing on his back.  Service medical records are 
silent with respect to any injuries to the low back or a 
diagnosis of a low back disability.  However, service medical 
records do show that the veteran suffered a fragment wound to 
the left calf in April 1969.   The veteran's August 1969 
service examination prior to discharge showed that the 
veteran's spine was clinically evaluated as normal.  
Significantly, in his contemporaneous history the veteran 
denied having recurrent back pain.   

Although the veteran's service medical records do not contain 
any documentation of any low back injury during service, the 
VA has determined that the veteran did engage in combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable and the veteran's assertions regarding the combat 
related low back injury are accepted despite the lack of 
supporting documentation in service medical records.

VA and private treatment records have been reviewed.  
However, while these records showed complaints of 
intermittent back pain, they do not offer any type of 
etiological opinion. 

The veteran was afforded a VA examination in September 2006.  
Initially, the claims file was not available for review.  The 
veteran gave a history of land mine going off and blowing him 
into the air while in service.  The veteran indicated that he 
had back pain ever since.  He also stated that he saw a 
chiropractor for his back within one year of his discharge 
from service.  The report also noted that after service, the 
veteran worked as a farmer.  The diagnoses were degenerative 
disc disease of the lumbar spine with a new 1-2 mm 
spondylolisthesis of L4 on L5; arthritis of the lumbar spine; 
chronic intermittent low back muscle strain with spasms; and 
mild intermittent left sacroiliitis.  The examiner opined 
that based on the veteran's history and considering how bad 
his spine looked on x-rays, in his opinion, it was as likely 
as not that the veteran's current back disability originated 
with an injury to the back while in service.  He further 
stated that this injury was as likely as not from the mine 
explosion and then the back condition was further aggravated 
by his work as a farmer.  As to how much of the current back 
disability was due to service and how much was further 
aggravated by farming, the examiner noted that any opinion of 
a percentage would be speculative.  Nevertheless, he then 
stated that it was more likely than not that his occupation 
in farming had contributed the major portion of his current 
back problems when compared to any injury while in service.    

In a November 2006 addendum to the VA examination, the 
examiner indicated that the claims file was reviewed.  He 
noted that there were no complaints of back problems in 
service.  He amended his opinion to say that while it was as 
likely as not that he suffered a back injury in service, 
after review of the service notes, it was more likely than 
not that the veteran suffered a simple strain of the back 
from the land mine explosion.  Therefore, it was less likely 
than not that all the arthritic changes in the spine were due 
to the injury in service, but it was as likely as not that 
the chronic intermittent low back muscle strain with spasms 
is a residuals of the injury suffered in service.  

Given that the claims file was reviewed by the examiner and 
the examination report with addendum sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be of high probative value 
and sufficient for appellate review.    

The Board notes that the VA examiner clearly differentiated 
the veteran's low back disabilities and opined as to the 
cause of each one.  Initially, when resolving all benefit of 
the doubt in favor of the veteran, based on the veteran's 
combat experience, the November 2006 addendum finding it was 
as likely as not that the veteran suffered a back injury in 
service and that it was as likely as not that chronic 
intermittent low back muscle strain with spasm was a residual 
of the injury suffered in service, the Board finds that 
service connection is warranted for chronic intermittent low 
back muscle strain with spasm.  

However, service connection is not warranted for the 
veteran's low back disability, described as degenerative disc 
disease, arthritis and left sacroiliitis of the lumbar spine.  
Importantly, after reviewing the claims file and examining 
the veteran as well as taking a thorough history, the VA 
examiner found that it was less likely than not that the 
arthritic changes to the spine were due to an injury in 
service.  There is no medical evidence of record to refute 
this opinion.  Moreover, as there is no evidence of arthritis 
within one year of service, the service incurrence of 
arthritis may not be presumed.  

The Board acknowledges the veteran's statements indicating 
that he has had low back problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the veteran has not 
demonstrated that he has the expertise required to diagnose 
and differentiate between his separate low back disabilities 
and link any current low back disability to service.  While 
the veteran's contentions have been carefully considered, 
these contentions are outweighed by the highly probative VA 
examination.  

In sum, service connection is warranted for intermittent low 
back muscle strain with spasm.  However, a preponderance of 
the evidence is against the veteran's claim for degenerative 
disc disease, arthritis and left sacroiliitis of the lumbar 
spine.    As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Skin Disability

The veteran is also claiming service connection for a skin 
disability.  Specifically, the veteran is asserting this his 
skin disability is due to exposure to Agent Orange.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel record shows that the 
veteran received the  Vietnam Service Medal, the Vietnam 
Campaign Medal and a Purple Heart.  

The veteran's service medical records do not show any 
treatment or diagnosis of any skin disability.  Further, the 
veteran's August 1969 service examination prior to discharge 
showed that the skin was clinically evaluated as normal.  In 
his contemporaneous medical history, the veteran expressly 
denied any problems with skin diseases. 

VA and private treatment records are essentially silent with 
respect to any findings of a skin disability. A June 2004 VA 
treatment record did show a superimposed episode where skin 
blanched, developed diaphoresis, as well as cold peripheral 
skin and decreased mentation in association with thyroid 
problems.  Nevertheless, importantly, these records do not 
indicate that the veteran has a current skin disability 
related to service, including exposure to herbicides.    

Service records showed that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  In sum, there is no competent medical evidence of 
record showing that the veteran has chloracne or other 
acneform disease consistent with chloracne, or  porphyria 
cutanea tarda.  In that regard, the Board again notes that 
the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, with no evidence of a skin disability in 
service, and no medical evidence of record suggesting a link 
between a skin disability and the veteran's  active duty 
service, to include exposure to herbicides, there is no basis 
for awarding service connection for skin disability on a 
direct basis.

The Board acknowledges the veteran's statements indicating 
that he has had skin problems since service.  However, again, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for any skin 
problems.  Moreover, the veteran does not have one of the 
enumerated skin disabilities presumed to be due to herbicide 
exposure.  Here, the veteran is competent to say that he 
experienced symptoms while in service.  However, the veteran 
has not demonstrated that he has the expertise required to 
link any current skin disability to service, to include 
exposure to herbicides.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury in service, 
and a causal nexus between a current skin disability to 
service.  

The Board recognizes the veteran's service in Vietnam, 
concedes his exposure to herbicides as a part of such 
service, and understands fully his contentions.  However, for 
the reasons outlined above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
skin disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Hypothyroidism

The veteran is also seeking service connection for 
hypothyroidism.  The veteran appears to indicate that this 
disability is also due to his exposure to herbicides in 
service.  Service medical records are silent with respect to 
any thyroid problems or a diagnosis of hypothyroidism.  The 
August 1969 service examination prior to discharge was silent 
with respect to any findings of hypothyroidism.  Moreover, in 
his contemporaneous medical history, the veteran also did not 
report any symptoms associated with hypothyroidism.  

Post service VA and private treatment records showed that the 
veteran was first diagnosed with hypothyroidism some time 
around September 2002, 33 years after the veteran's discharge 
from service.  While these records showed continuing 
treatment for hypothyroidism, they do not link the veteran's 
hypothryroidism to service, to include due to herbicide 
exposure. 

Initially, the Board notes that hypothyroidism is not one of 
the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board again finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Moreover, the Board also finds that service connection for 
hypothyroidism is not warranted on a direct basis.  There is 
no evidence of hypothyroidism in service.  Moreover, there is 
no competent medical evidence linking hypothyroidism to 
service.  The first post service medical evidence of 
hypothyroidism is approximately 33 years after service so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  

Again, the Board recognizes the veteran's assertions.  
However, the veteran has not demonstrated the medical 
expertise to diagnose hypothyroidism or link it to service, 
to include exposure to herbicides.  In that regard, the 
veteran's contentions are again outweighed by the absence of 
any medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of a disease or injury in service, and a causal 
nexus between hypothyroidism to service.  

In conclusion, based on the analysis above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for hypothyroidism.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Fatigue, Weakness and Numbness

The veteran is also seeking service connection for fatigue, 
weakness and numbness.  Service medical records are silent 
with respect to any complaints of fatigue, weakness or 
numbness.  The August 1969 service examination prior to 
discharge was also silent with respect to any findings of 
fatigue, weakness and numbness.  Moreover, in his 
contemporaneous medical history, the veteran did not report 
any of these symptoms.  

The first post service medical evidence of fatigue, weakness 
and numbness are June 2002 VA and private treatment records, 
which showed complaints of fatigue and weakness.  The 
impression was unexplained chronic fatigue.  Subsequent 
private and VA treatment records continued to show problems 
with fatigue and muscle weakness.  Significantly, a May 2003 
private treatment record as well as a February 2004 VA 
treatment record appeared to associate symptoms of muscle and 
generalized weakness and fatigue with the veteran's 
hypothyroidism.  Additional medical records also appeared to 
associate the veteran's fatigue with his hypothyroidism.  
However, a June 2005 VA treatment record also appeared to 
indicate that the veteran's fatigue could be due to sleep 
apnea.  However, nothing in these records suggest that the 
veteran's fatigue, weakness or numbness is related to his 
service.  

The examiner who conducted the veteran's VA examinations for 
his PTSD also addressed the veteran's fatigue.  In the 
December 2005 examination report, the examiner noted that the 
veteran's physical fatigue had no satisfactory medical 
explanation to date, although a component of it appeared to 
have been due to sleep apnea as it had shown a modest 
response to the use of CPAP.  As previously stated, the 
examiner also opined that given the veteran's medical 
problems, it was more likely than not that ultimately a 
medical explanation would be found for his fatigue and that 
it was less likely than not that it was primarily due to a 
psychiatric illness.  

Therefore, based on the medical evidence of record, the Board 
also finds that service connection for fatigue, weakness and 
numbness is not warranted.  There is no evidence of fatigue, 
weakness and numbness in service.  Moreover, while the 
underlying cause of these symptoms is still being debated, 
there is no competent medical evidence linking fatigue, 
weakness and numbness to service.  The Board also finds it 
significant that the December 2005 VA examiner found that the 
veteran's fatigue was not a symptom of his service-connected 
PTSD.  Moreover, the first post service medical evidence of 
these symptoms is approximately 33 years after service so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  

Again, the Board recognizes the veteran's assertions.  
However, the veteran has not demonstrated the medical 
expertise to diagnose the etiology of these symptoms or link 
them to service.  In that regard, the veteran's contentions 
are again outweighed by the absence of any medical evidence 
to support the claim.  Accordingly, the Board finds that the 
weight of the evidence is against the presence of a disease 
or injury in service, and a causal nexus between fatigue, 
weakness and numbness to service.  

In conclusion, based on the analysis above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for fatigue, weakness and numbness.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



ORDER

An evaluation of 50 percent, and no greater, is granted for 
the veteran's service-connected PTSD effective from the date 
of service connection on March 25, 2004, subject to the laws 
and regulations governing the award of monetary benefits.  To 
that extent, the appeal is granted. 

Service connection is warranted for chronic intermittent low 
back muscle strain with spasms.  To that extent, the appeal 
is granted.

Service connection for degenerative disc disease, arthritis 
and left sacroiliitis of the lumbar spine, skin disability, 
hypothyroidism and fatigue, weakness and numbness is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The Board previously reopened the issue of entitlement to 
service connection for left knee disability.  The veteran 
claims that he injured his left knee in service when he 
suffered a shrapnel wound the left calf, for which he is 
service-connected.  In the alternative, he appears to assert 
that his left knee disability is secondary to his service-
connected status post shrapnel wound, left calf.  The Board 
finds that the veteran should be afforded a VA examination to 
determine whether his left knee disability is directly 
related to service, or in the alternative, proximately due 
to, or aggravated by the veteran's service-connected status 
post shrapnel wound, left calf pursuant to 38 C.F.R. § 3.310.  
See 38 C.F.R. § 3.159.  

Further, while the April 2004 VCAA letter addressed the 
requirements for service connection on a direct basis, the 
appellant has not received sufficient notice informing him of 
the information and evidence necessary to establish 
entitlement to service connection for left knee disability on 
a secondary basis.  Thus, in view of the need to return the 
case for another matter, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to the issue on appeal.  See 
also, Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet.App. 112 (2004).  The RO should 
also ensure that the VCAA notice complies with Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim for service connection for left 
knee disability on a secondary basis.  
The appellant should also be advised to 
submit any pertinent evidence in his 
possession.  Further, the VCAA notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006). 

2.  The veteran should be scheduled for 
an appropriate  VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.   Any 
medically indicated tests, such as x-
rays, should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee  disability is 
causally related to any injury in 
service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability is 
proximately due to, or caused by, the 
veteran's service-connected status post 
shrapnel wound, left calf?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability has 
been aggravated by the veteran's service-
connected status post shrapnel wound, 
left calf?

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


